Mastín, J.:
This action was for an injury to a trotting mare owned by the plaintiff. The defendant was a common carrier, and the injury occurred while it was transporting the mare from Rome to Mans-ville. The evidence was clearly sufficient to justify a recovery by the plaintiff. (Clarke v. R. & S. R. R. Co., 14 N. Y., 570; Merritt v. Earle, 29 id., 115; Mynard v. S. B. & N. Y. R. R. Co., 71 id., 180.) On the trial the plaintiff was permitted to prove by the opinion of witnesses the value of the mare both before and after her injury. The court also permitted him to prove her speed, and her value assuming that she possessed the speed proved. To1 the admissions of this evidence the defendant excepted. The ease of Miller v. Smith (112 Mass., 470), was very similar to the case at bar, and it was there held that such evidence was admissible. (See *232also Clark v. Baird, 9 N. Y., 183; Joy v. Hopkins, 5 Den., 84; Jackson v. N. Y. C. R. R. Co., 2 Thomp. & Cook, 653; S. C., 58 N. Y., 623; Whiton v. Snyder, 88 id., 300, 308.) We think the authorities cited fully justify the rulings of the learned trial judge, •and that the defendant’s exceptions were not well taken.
The judgment and order should be affirmed, with costs.
Hardin, P. J., aud Follett, J., concurred.
Judgment and order affirme'1 with costs.